      5:18-cv-00382-JMC         Date Filed 06/19/20      Entry Number 33       Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                ORANGEBURG DIVISION

Corey Jawan Robinson,                      )
                                           )         Civil Action No.: 5:18-cv-00382-JMC
                          Plaintiff,       )
                                           )                ORDER AND OPINION
                v.                         )
                                           )
SCDC Director; Ms. McKensey; Ms.           )
Mitchell; Classification over Murry Dorm; )
Warden, Lee Correctional Institution;      )
Warden, Broad River Correctional           )
Institution; Warden, Perry Correctional    )
Institution; Classification over Q-4 Perry )
Correctional Institution; Ms. Macon, and   )
Broad River Correctional Inst. Grievance )
Personnel,                                 )
                                           )
                          Defendants.      )
___________________________________ )

       The matter before this court is Plaintiff Corey Jawan Robinson’s pro se Complaint broadly

alleging “discrimination; sexual harassment; harassment; 8th Amendment, 14th Amendment;

deliberate indifference, federal conspiracy; gross negligence; illegal confinement; false

imprisonment; 13th Amendment, 5th Amendment, [and] double jeopardy.” (ECF No. 1 at 6.)

Pursuant to 28 U.S.C. § 636(b)(1) and District of South Carolina Local Civil Rule 73.02, the matter

was referred to the United States Magistrate Judge for pre-trial handling. On March 6, 2018, the

Magistrate Judge issued a Report and Recommendation (“Report”) recommending that Plaintiff’s

action be dismissed. (ECF No. 11.) For reasons set forth herein, this court ACCEPTS the

Magistrate Judge’s Report, OVERRULES Plaintiff’s objections, and DISMISSES the

Complaint.

                   I.      FACTUAL AND PROCEDURAL BACKGROUND

       The court has conducted a careful review of the record and concludes that the factual and

                                                1
      5:18-cv-00382-JMC          Date Filed 06/19/20       Entry Number 33        Page 2 of 8




procedural determination of the Magistrate Judge’s Report is accurate, and the court adopts this

summary as its own. (ECF No. 11.) The court recites only the facts which are relevant to the

analysis of Plaintiff’s Objections.

       Plaintiff, an inmate at Broad River Correctional Institution, part of the South Carolina

Department of Corrections’ (“SCDC”) prison system, complains that he was denied a kitchen job,

or other outside job, which would provide him with more work credits than he receives from the

dorm-worker job assigned to him. Plaintiff concedes SCDC staff informed him that he cannot

receive an outside job until he reached a six-month period of discipline-free behavior. (ECF No.

1 at 7, 9.) He claims this denial was in retaliation for a lawsuit he filed, and these actions amount

to a “conspiracy to keep [him] in prison for lawsuit[.]” (Id. at 9.)

       In addition, Plaintiff claims to be subjected to “sexual assault” because he is being touched

inappropriately during searches and subjected to sexual harassment during strip searches when his

“time is up.” (Id. at 11.) Plaintiff is requesting injunctive relief, as well as $250,000.00 for all of

his claims in addition to other monetary damages. (Id. at 11.) Plaintiff has filed timely Objections

to parts A, B, D, and E of the Magistrate Judge’s Report. (ECF No. 14.)

                                  II.     STANDARD OF REVIEW

       The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02 for the District of South Carolina.          The Magistrate Judge makes only a

recommendation to this court, which has no presumptive weight. The responsibility to make a

final determination remains with this court. Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The

court is charged with making a de novo determination of those portions of the Report to which

specific objections are made. Diamond v. Colonial Life and Acc. Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005).



                                                  2
      5:18-cv-00382-JMC           Date Filed 06/19/20        Entry Number 33         Page 3 of 8




         Because Plaintiff is a pro se litigant, the court is required to liberally construe his argument.

Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978). The court addresses those arguments that,

under the mandated liberal construction, it has reasonably found to state a claim. Barnett v.

Hargett, 174 F.3d 1128, 1133 (10th Cir. 1999). While federal courts assume pro se allegations to

be true, De’Lonta v. Angelone, 330 F.3d 630, 630 n.1 (4th Cir. 2003), the liberal construction

requirement does not mean this court can ignore a clear failure in the pleading to allege facts that

set forth a currently cognizable claim, Weller v. Dep’t of Soc. Servs., 901 F.2d 387, 391 (4th Cir.

1990).

                                            III.    ANALYSIS

   A. Eighth Amendment, Fourteenth Amendment, and Discrimination Claims

         The Magistrate Judge determined Plaintiff failed to allege plausible Eighth or Fourteenth

Amendment claims because these claims are not available on the basis of a prisoner request for a

certain type of job. (ECF No. 11 at 4.) Plaintiff admitted in his Complaint he was informed that

a sufficient number of months had not yet passed since his last disciplinary violation, which the

Magistrate Judge recognized as evidence indicating Defendants are following an established policy

to which Plaintiff simply disagreed. (Id.) Furthermore, Plaintiff’s allegations are not the type of

discriminatory action contemplated by the courts that have allowed job-related claims to go

forward. (Id. (citing Williams v. Meese, 926 F.2d 994, 998 (10th Cir. 1991); Thomas v. Pate, 493

F.2d 151, 156 (7th Cir. 1974)).)

         i.      Eighth Amendment Claim

         The Eighth Amendment states “Excessive bail shall not be required, nor excessive fines

imposed, nor cruel and unusual punishments inflicted.” U.S. Const. amend. VIII. Plaintiff asserts

that SCDC’s deprivation of his opportunity for an outside job and the “earned good time” which



                                                    3
      5:18-cv-00382-JMC          Date Filed 06/19/20      Entry Number 33         Page 4 of 8




follows amounts to cruel and unusual punishment, (ECF No. 14 at 1), yet does not present any

facts or law establishing why the denial is a violation of the Eighth Amendment. (Id.) Instead,

Plaintiff objects by referring the court to his original Complaint, followed by a recitation of

allegations from his Complaint. An objection cannot be a simple recitation of the Complaint, but

must specifically address the determination set forth in the Magistrate Judge’s Report. Camby v.

Davis, 718 F.2d 198, 199 (4th Cir. 1983). When a plaintiff fails to provide a specific objection,

the court must only satisfy itself that there is no clear error on the face of the record. Diamond v.

Colonial Life & Acc. Ins. Co., 416 F.2d 310, 315 (4th Cir. 2005). For the reasons set forth, Plaintiff

fails to assert a plausible Eighth Amendment claim.

       ii.     Fourteenth Amendment Claim

       The Equal Protection clause reads, “ [n]o State shall make or enforce any law which shall

abridge the privileges or immunities of citizens . . . nor shall any State deprive any person of life,

liberty, or property, without due process of law . . . .” U.S. Const. amend XIV, § 1. Alternatively,

42 U.S.C. § 1983 provides an individual the right to sue state government employees and others

acting “under color of state law” for civil rights violations. See 42 U.S.C. § 1983.

       Plaintiff’s Objection, just as in his Complaint (ECF No. 1), fails to provide facts or law

demonstrating a violation of the Fourteenth Amendment. (ECF No. 14 at 1.) In fact, Plaintiff

again references his Complaint to support the assertions presented in his Objection and claims

discrimination because he has filed a lawsuit and has medical problems. (Id. at 1-2.) Despite not

having met his six-month requirement of discipline-free behavior, Plaintiff claims that he has met

the requirements for being assigned an outside job, yet does not explain why the required

discipline-free period should not be considered by SCDC. (Id.) In addition, Plaintiff does not

allege in his Objection a nexus between the denial of an outside job and his status as a protected



                                                  4
        5:18-cv-00382-JMC        Date Filed 06/19/20      Entry Number 33         Page 5 of 8




class under the Equal Protection Clause, such as race, sex, or sexual orientation. (ECF No. 14 at

1.)    Nonetheless, a particular job for inmates in the prison system is not recognized as a

constitutional right protected under the Fourteenth Amendment. See Harris v. Murray, 761 F.

Supp. 409, 415 (E.D. Va. 1990).

         iii.   Discrimination Claim

         Plaintiff does not provide facts establishing a discrimination claim.            Claims of

discrimination require a showing that (1) Plaintiff engaged in protected activity, (2) the Defendants

took action that adversely affected Plaintiff, and (3) a causal relationship between the protected

activity and Defendant’s conduct. See Martin v. Duffy, 858 F.3d 239, 249 (4th Cir. 2017). Plaintiff

fails to set forth facts which connect either his litigation history or his medical condition to the

denial of an outside job. (ECF No. 14 at 3.) In turn, Plaintiff does not explain how he would have

been granted an outside job were it not for his litigation history or medical condition. (Id.) Thus,

Plaintiff has not provided sufficient facts to claim discrimination.

      B. Sexual Harassment Claim

         Because Plaintiff used the words “sexual harassment” in a conclusory manner in his

Complaint without providing factual allegations to support these charges, the Magistrate Judge

determined that Plaintiff failed to bring a plausible claim under this theory. (ECF No. 11 at 7.)

         Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) sets forth the pleading standard under Rule

8(a) of the Federal Rules of Civil Procedure: “ . . . [while] a pleading must contain a ‘short and

plain statement of the claim showing that the pleader is entitled to relief’” . . . “[a] pleading that

offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of action will

not do.’” Ashcroft, 556 U.S. at 678 (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555

(2007)).



                                                  5
      5:18-cv-00382-JMC          Date Filed 06/19/20      Entry Number 33         Page 6 of 8




       While allegations of sexual harassment may be presented as a violation under § 1983,

Boddie v. Schnieder, 105 F.3d 857, 860-61 (2nd Cir. 1997), two elements must be met. The first

element is objective, constituting a repetitive and severe pattern of abuse by a prison officer.

Harris v. Zappan, No. CIV A 97-4957, 1999 WL 360203, at *4 (E.D. Pa. May 28, 1999) (citing

Boddie, 105 F.3d at 861). The second element is subjective and requires a “sufficiently culpable

state of mind” on behalf of the officer. Id.

       While the abuse itself may be sufficient to demonstrate the culpability requirement, id.

(citing Boddie, 105 F.3d at 861), Plaintiff fails to meet the objective requirement to bring a cause

of action under § 1983 because a single incident is not in and of itself severe. Moreover, Plaintiff’s

allegations about routine touches during searches do not indicate a severe or repetitive nature on

its face. By solely reciting in his Objection the exact allegation brought forth in his Complaint,

Plaintiff has failed to sufficiently object to the Magistrate Judge’s determination that Plaintiff has

not presented a plausible claim of sexual harassment.

   C. Fifth Amendment Double Jeopardy Claim

       The Double Jeopardy Clause states, “nor shall any person be subject for the same offence

to be twice put in jeopardy of life or limb.” U.S. Const. amend. V. The Supreme Court defined

the scope of the Double Jeopardy Clause in Hudson v. United States:

       We have long recognized that the Double Jeopardy Clause does not prohibit the
       imposition of all additional sanctions that could, “’in common parlance,’” be
       described as punishment. The Clause protects only against the imposition of
       multiple criminal punishments for the same offense, and then only when such
       occurs in successive proceedings.

Hudson v. United States, 522 U.S. 93, 98-99 (1997) (second emphasis added) (citations omitted).

       The Magistrate Judge’s Report explains that the Double Jeopardy Clause does not apply to

prison disciplinary actions. (Id. at 10 (citing Wolff v. McDonnell, 418 U.S. 539, 556 (1974)


                                                  6
      5:18-cv-00382-JMC         Date Filed 06/19/20        Entry Number 33         Page 7 of 8




(“Prison disciplinary proceedings are not part of a criminal prosecution . . . .”); Fogle v. Pierson,

435 F.3d 1252, 1262 (10th Cir. 2006) (citation omitted) (finding it well-established that prison

disciplinary sanctions do not implicate the Double Jeopardy Clause)).) Additionally, the Report

states that “a prison official’s decision about inmate job assignments does not equate with a

sentencing court’s imposition of criminal penalties” and that no plausible claim of double jeopardy

is available where the prisoner claimed the prison’s refusal to allow him to work a job because his

crimes violated that right. (ECF No 11 at 10 (citing Sanders v. Bassett, No. 7:04-cv-00533, 2004

WL 3397937, at *2 (W.D. Va. Sept. 14, 2004)).)

       By asserting double jeopardy because Plaintiff is serving a longer sentence than he believes

he is entitled to, Plaintiff misconstrues the objective purpose of the Double Jeopardy Clause.

Nowhere in Plaintiffs’ Complaint or Objection does he explain how a failure to shorten his

sentence constitutes an additional punishment in accordance with the Double Jeopardy Clause.

(ECF No. 14.) In turn, the fact that Plaintiff was denied an outside job which would shorten his

sentence fails to constitute a violation of the Fifth Amendment.

   D. Illegal Confinement, False Imprisonment, Conspiracy, and Gross Negligence Claims

       The Magistrate Judge determined that Plaintiff’s §§ 1983 and 1985 claims for illegal

confinement, false imprisonment, conspiracy, and gross negligence failed because the underlying

constitutional claims were deficient. (ECF No. 11 at 10.)

       In his Objection, Plaintiff points to his Complaint, (ECF No. 1), as providing the facts

necessary to support these claims, (ECF No. 14 at 3). He also references a case, “Bolin v. SCDC,”

in his Declaration, (ECF No. 14-1), as support for his right to an outside job which would shorten

his sentence, yet does not explain how the case supports his assertion.

       Plaintiff has failed to allege facts that demonstrate violations of his constitutional rights, as



                                                  7
      5:18-cv-00382-JMC           Date Filed 06/19/20       Entry Number 33         Page 8 of 8




well as the elements of gross negligence. By bringing forth these claims as legal conclusions

without factual support, Plaintiff has failed to move his assertions from merely possible to

plausible. Iqbal, 556 U.S. at 668 (“. . . a complaint must contain sufficient factual matter, accepted

as true, to ‘state a claim to relief that is plausible on its face’ . . . A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.”) (emphasis added).

        Because Plaintiff’s underlying constitutional claims have failed on the face of these

allegations and Plaintiff has provided no elements in his Objection to support his claims of illegal

confinement, false imprisonment, conspiracy, and gross negligence, Plaintiff’s claims for each of

these causes of action fail.

                                         IV.     CONCLUSION

        Based on the aforementioned reasons and a thorough review of the Report of the Magistrate

Judge and the record in this case, the court ACCEPTS the Report of the Magistrate Judge, (ECF

No. 11), and OVERRULES Plaintiff’s Objections. Plaintiff’s action is DISMISSED without

prejudice.

        IT IS SO ORDERED




                                                                United States District Judge
June 19, 2020
Columbia, South Carolina




                                                   8
